          Case 5:20-cv-00488 Document 1 Filed 01/22/20 Page 1 of 25




 1 Allen Hyman (California State Bar No. 73371)
     LAW OFFICES OF ALLEN HYMAN
 2 10737 Riverside Drive
     North Hollywood, CA 91602
 3 Phone: (818) 763-6289
     Fax: (818) 763-4676
 4 E-mail: lawoffah@aol.com

 5 Matthew F. Schwartz * Pro Hac Vice Pending
     SCHWARTZ, PONTERIO & LEVENSON, PLLC
 6 134 West 29th Street, Suite 1006
     New York, New York 10001
 7 Phone: (212) 714-1200
     Fax: (212) 714-1264
 8 E-mail: mschwartz@splaw.us

 9 Attorneys for Plaintiffs

10
                           UNITED STATES DISTRICT COURT
11
                       NORTHERN DISTRICT OF CALIFORNIA
12

13

14    SA MUSIC, LLC and WILLIAM
      KOLBERT, AS TRUSTEE OF THE
15    HAROLD ARLEN TRUST,
16                                    Plaintiffs,      COMPLAINT FOR
                                                       COPYRIGHT INFRINGEMENT
17                            v.                       AND DEMAND FOR
                                                       JURY TRIAL
18    GOOGLE LLC, VALLEYARM DIGITAL
      LIMITED, LENANDES LTD,
19    GIACOMO VERANI, and
      LIMITLESS INT. RECORDINGS,
20
                                      Defendants.
21

22

23                                      Jurisdiction
24        1.     The Court has jurisdiction over the subject matter of this action against
25 Defendants Google LLC, Valleyarm Digital Limited, Lenandes Ltd, Giacomo Verani,

26 and Limitless Int. Recordings pursuant to 28 U.S.C. § 1338(a) because this is an action

27 for copyright infringement arising under the Copyright Act of 1976, 17 U.S.C. §§

28 101, 106, 115, 501, 602 et seq.

                                               1
               COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
          Case 5:20-cv-00488 Document 1 Filed 01/22/20 Page 2 of 25




 1                                        Introduction
 2         2.     Plaintiffs are the legal and/or beneficial copyright owners of musical
 3 works authored by Harold Arlen one of the premier composers of American music.

 4         3.     Harold Arlen wrote or co-wrote some of the most popular modern songs,
 5 including Over the Rainbow from The Wizard of Oz and many other seminal works

 6 in the American songbook, including I’ve Got the World on a String, Stormy Weather,

 7 The Devil and the Deep Blue Sea, Come Rain or Come Shine, Get Happy, Ill Wind

 8 and It’s Only A Paper Moon.

 9         4.     The Composition Chart annexed as Exhibit A provides a list of Plaintiffs’
10 copyrighted compositions at issue in this case (the “Subject Compositions”).

11         5.     The works of Arlen have been recorded by the most prominent jazz and
12 popular artists of all time, including Art Tatum, Benny Goodman, Billie Holliday,

13 Cab Calloway, Charlie Parker, Coleman Hawkins, Count Basie, Dean Martin, Dizzy

14 Gillespie, Duke Ellington, Ella Fitzgerald, Etta James, Frank Sinatra, Fred Astaire,

15 John Coltrane, Judy Garland, Lena Horne, Louis Armstrong, Miles Davis, Ray

16 Charles, and Sarah Vaughan to name only a few. These monumental works of art are,

17 quite literally, national treasures.

18         6.     These and other recordings of Plaintiffs’ copyrighted musical works
19 have been pirated by the Defendants in this case. Defendants are all players in the

20 digital music business that participate in, and jointly profit from, making digital

21 phonorecord deliveries (i.e., downloads) of pirated recordings of the Subject

22 Compositions.

23         7.     Digital phonorecord deliveries of musical recordings constitute a
24 reproduction and distribution of the musical work embodied in the digital recording

25 and require a license from the copyright owner of the musical composition, sometimes

26 referred to as a “mechanical license.”

27         8.     Defendants have failed to obtain any license that would authorize them
28 to reproduce, distribute, or sell the recordings of the Subject Compositions identified

                                               2
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 5:20-cv-00488 Document 1 Filed 01/22/20 Page 3 of 25




 1 on Exhibit B and, as a result, Defendants have infringed Plaintiffs’ exclusive rights of

 2 reproduction and distribution of the Subject Compositions, under 17 U.S.C. §§ 106(1)

 3 and 106(3).

 4        9.      Further, the activity of making digital phonorecord deliveries of pirated
 5 recordings of the Subject Compositions does not qualify for a compulsory license or

 6 as a covered activity under Section 115 of the Copyright Act.

 7        10.     A list of the pirated recordings of the Subject Compositions that
 8 Defendants have reproduced and distributed without authorization, including by

 9 making digital phonorecord deliveries, thus far identified, is set forth in the

10 Infringement Chart annexed as Exhibit B.

11        11.     All the recordings identified on Exhibit B are pirated. Plaintiffs have thus
12 far identified over 200 pirated recordings of the Subject Compositions that have been

13 separately reproduced and distributed as digital phonorecord deliveries by Defendants

14 in the Google Play store as set forth in the Infringement Chart annexed as Exhibit B.

15 Defendants have infringed these works in a concerted and distinct distribution chain.

16                      Defendants’ Piracy is Massive and Flagrant
17        12.     The scope and flagrant nature of Defendants’ piracy cannot be
18 understated. It is obvious that the recordings listed in Exhibit B are pirated by virtue

19 of the scope of the Limitless catalog, the replication of the original album artwork

20 (while removing the original label logos), and the continued distribution of legitimate

21 versions of the recordings by the rightful record label owners on Google Play.

22        13.     Limitless, which has no web presence and no listing on Discogs.com, is
23 selling recordings by virtually every well-known recording artist from the 1930s

24 through the 1960s, including Frank Sinatra, Ella Fitzgerald, Miles Davis, Louis

25 Armstrong, Billie Holiday, Mel Torme, Ray Charles, Tony Bennett, and Judy

26 Garland.

27

28

                                                3
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
          Case 5:20-cv-00488 Document 1 Filed 01/22/20 Page 4 of 25




 1         14.     In addition, strong evidence of the piracy can be gleaned directly from
 2 the Google Play store from the comparison of the bootlegged Limitless catalog entries

 3 side-by-side with legal recordings being sold by legitimate record labels.

 4         15.     For example, album cover art has been an essential part of the packaging
 5 and marketing and labels have taken great care to create album artwork commensurate

 6 with the music it accompanied. Not so with Limitless, which has often either stolen

 7 the album art and music wholesale or employed stock artwork for its bootlegged

 8 albums.

 9         16.     Invariably, Limitless has simply applied a silver border with its name
10 written around the original release artwork and obscuring the original label logo as

11 exemplified by the following screenshots comparing the Limitless release with the

12 original:

13

14

15

16

17

18

19

20

21

22

23
           17.     In many instances, Google Play is selling the legitimate release by the
24
     original label side by side with Limitless’ bootlegged copy. For example, in 1957,
25
     Capitol Records released the album Alone, by Judy Garland, which included her
26
     recording of the Arlen composition I Gotta Right To Sing The Blues. Capitol sells the
27
     recording on Google Play in direct competition with Defendants, who sell their pirated
28

                                                4
                 COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
             Case 5:20-cv-00488 Document 1 Filed 01/22/20 Page 5 of 25




 1 copy for about half the price. In addition, Defendants have appropriated album

 2 artwork (eliminating the Capitol logo) as evidenced by the following Google Play

 3 screenshot:

 4

 5

 6

 7

 8

 9

10

11   https://play.google.com/store/search?q=alone%20judy%20garland%20right%20to%20sing%20the%20blues&c=music (11/19/2019)

12
              18.       Similarly, in 1956, Verve released Ella Fitzgerald and Louis
13
     Armstrong’s recording of the Arlen work Ill Wind on their album Ella and Louis
14
     Again. Verve sells the recording on Google Play in direct competition with
15
     Defendants. Once again, Defendants have pirated the original recording and artwork,
16
     obscured the original label logo, and sell the pirated copy at about half the price, as
17
     evidenced by the following Google Play screenshot:
18

19

20

21

22

23

24

25

26   https://play.google.com/store/search?q=Ella%20and%20Louis%20Again%20ill%20wind%20ella%20fitzgerald&c=music (11/19/2019)


27            19.       Included on the Infringement Chart are no less than three Capitol
28 Records releases of Arlen works recorded by Frank Sinatra: It’s Only A Paper Moon,

                                                                     5
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
           Case 5:20-cv-00488 Document 1 Filed 01/22/20 Page 6 of 25




 1 Get Happy, and the iconic Sinatra version of I’ve Got The World On A String. In each

 2 case, Capitol is selling the original album release in direct competition with the

 3 Defendants’ bootlegged version: 1

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21          20.     Defendants have, on occasion, flagrantly bootlegged entire artist/label
22 catalogs. For example, as shown in the following screenshots, Defendants claim to

23 have compiled: (a) The Complete Commodore Recordings of Billie Holiday; (b) The

24 Best of Blue Note (Art Blakey, Miles Davis, Thelonious Monk, and others); (c) The

25 Complete Savoy and Dial Studio Recordings of Charlie Parker; and (d) The Complete

26
            1
27           Defendants have enhanced their version of the 1954 Capitol album Songs for Young
   Lovers by adding I’ve Got The World On A String. The song was one of the first recorded by
28 Sinatra for Capitol Records in 1953, but was originally released as a single and was not part of
   Songs for Young Lovers.
                                                    6
                  COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 5:20-cv-00488 Document 1 Filed 01/22/20 Page 7 of 25




 1 Okeh & Brunswick recordings of the Bix Beiderbecke, Frank Trumbauer & Jack

 2 Teagarden Sessions:

 3

 4

 5

 6

 7

 8        21.     In addition, for older recordings originally released before albums were
 9 popular, Defendants have simply compiled the singles and applied the Limitless

10 border around a simple background or a stock photograph of the artist, as illustrated

11 by the following screenshots:

12

13

14

15

16

17        22.     In addition to the pirated recordings of Plaintiffs’ compositions,
18 Defendants have distributed a broad and deep catalog of thousands of other pirated

19 recordings through the Google Play store, including many entire albums of seminal

20 musical works. For example, the Limitless catalog available in the Google Play store

21 includes the following seminal albums:

22                a. Elvis Presley’s debut album, Elvis Presley:
23

24

25

26

27

28

                                               7
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
     Case 5:20-cv-00488 Document 1 Filed 01/22/20 Page 8 of 25




 1

 2
           b. Surfin’ USA, by The Beach Boys:

 3

 4

 5

 6

 7

 8

 9
           c. James Brown’s debut album, Please, Please, Please:
10

11

12

13

14

15

16

17
           d. Bob Dylan’s debut studio album, Bob Dylan:
18

19

20

21

22

23

24

25

26

27

28

                                      8
        COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
          Case 5:20-cv-00488 Document 1 Filed 01/22/20 Page 9 of 25




 1                 e. Roy Orbison’s Crying:
 2

 3

 4

 5

 6

 7

 8
           23.     Google’s own customers have noticed that the Limitless albums are
 9
     pirated and have alerted Google to the piracy, but Google has not taken any action.
10
     For example, Google is selling a legitimate version of the Bob Dylan album The
11
     Freewheelin’ Bob Dylan, released by Sony side by side with the Limitless bootleg:
12

13

14

15

16

17

18

19
           24.     The Limitless bootleg catalog page on Google Play has elicited
20
     comments from Google users noting the poor quality of the recording and asking,
21
     “Not on Sony? Then why is Google streaming this bootleg?”:
22

23

24

25

26

27

28

                                               9
                 COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 5:20-cv-00488 Document 1 Filed 01/22/20 Page 10 of 25




 1        25.     All of this should have made it obvious that Limitless is operating a huge
 2 music piracy operation. Valleyarm and Google chose to ignore the evidence of piracy

 3 and to participate in the infringement on a massive scale.

 4        26.     To put this case in context, in 2007, Jammie Thomas-Rasset, a single
 5 mother of four in Brainerd, Minnesota, was found liable, after three separate jury

 6 trials, for copyright infringement for using file sharing software that enabled the

 7 unauthorized downloading and distribution of 24 recordings by the Goo Goo Dolls

 8 and Def Leppard, among others. The juries awarded statutory damages in all three

 9 trials of up to $80,000 per infringement. The Eighth Circuit Court of Appeals

10 ultimately affirmed statutory damages in the amount of $9,250 for each infringed

11 recording, for a total award of $222,000. Ms. Thomas-Rassett declared bankruptcy as

12 she had “no other option.”

13        27.     In 2009, Joel Tenenbaum, a Massachusetts college student, who also
14 used file-sharing software that permitted others to download 30 recordings by Limp

15 Bizkit and Blink-182, was found liable and the jury awarded statutory damages of

16 $22,500 per recording, for a judgment that totaled $675,000 forcing Mr. Tenenbaum

17 to file for Chapter 7 bankruptcy.

18        28.     Unlike Ms. Thomas-Rassett and Mr. Tenenbaum who were not alleged
19 to have sold their infringing recordings or profited from their conduct, Defendants in

20 this case have engaged in massive music piracy operation for the purpose of

21 generating profits from their sales of pirated recordings and by other means.

22        29.     The copyright infringement operation detailed in this Complaint is only
23 the latest in a long line of piracy schemes that have plagued composers, publishers,

24 and record labels since the inception of the music industry over 100 years ago, when

25 the perforated rolls used by player pianos to perform musical works were pirated. See

26 Aeolian Co. v. Royal Music Co., 196 F. 926 (W.D.N.Y. 1912).

27        30.     As the technology employed by the music industry to reproduce musical
28 works advanced, bootlegging efforts by music pirates kept pace. In the 1960s and

                                               10
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
          Case 5:20-cv-00488 Document 1 Filed 01/22/20 Page 11 of 25




 1 1970s, organized criminal enterprises engaged in record and tape piracy operations

 2 on a scale that is dwarfed by the infringing conduct explained herein. Like the

 3 Defendants in this case, the “tape pirates” and “record pirates” of years past

 4 unlawfully duplicated popular pre-existing recordings, and then claimed their liability

 5 was limited by the compulsory license provision of the 1909 Copyright Act, § 1(e).

 6          31.     The landmark case Duchess Music Corp. v. Stern, 458 F.2d 1305 (9th Cir.
 7 1972) settled the issue as to whether tape pirates could limit their liability for piracy

 8 under the compulsory license provision of the 1909 Copyright Act. In Duchess, the

 9 defendant tape pirate engaged in the same conduct identified in this Complaint, and

10 claimed her conduct was lawful because the compulsory license provision of the

11 Copyright Act authorized the reproduction and distribution of the musical works

12 embodied on the recordings she pirated. The Ninth Circuit rejected the argument,

13 stating, “She may not continue her piracy under the flag of compulsory licensing.”

14 The Duchess court concluded that the tape pirates’ activity was ineligible for a

15 compulsory license and that reproduction of a musical composition on a pirated

16 recording infringed the copyright in the composition, even when a compulsory license

17 was claimed. 2

18          32.     The holding in Duchess was codified when the Copyright Act was
19 revised in 1976. The statutory bar against compulsory licensing of pirated recordings

20 continues in the recent amendments to Section 115 of the Copyright Act, which

21 provides that reproduction and distribution of pirated sound recordings is not a

22 covered activity under Section 115 and is ineligible for a compulsory license.

23

24          2
               The criminal conduct of “tape pirates” became a priority of the Attorney General of the
25   United States, Edward H. Levi, in 1975 when the Justice Department determined that decisions
     reached by four Circuit Courts of Appeals, including the Ninth Circuit in Duchess, rendered tape
26   pirates criminally liable even where the statutory royalty was tendered. See Heilman v. Levi, 391
     F.Supp. 1106 (E.D.Wisc. 1975). Criminal copyright infringement sentences continue to this day.
27   See Matter of Zaragoza-Vaquero, 26 I&N Dec. 814 (BIA 2016)(defendant sentenced to 33 months
28   in prison and ordered to be removed from the United States for selling bootleg copies of music
     CDs at a Florida flea market, as a crime involving moral turpitude).
                                                    11
                  COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 5:20-cv-00488 Document 1 Filed 01/22/20 Page 12 of 25




 1        33.     Defendants are nothing more than modern tape pirates and their conduct
 2 constitutes willful copyright infringement of the Subject Compositions in violation of

 3 the United States Copyright Act [17 U.S.C. §§ 101, 106, 115, 501, 602 et seq.] (the

 4 “Copyright Act”).

 5                                     SA Music, LLC
 6        34.     Plaintiff SA Music, LLC is a Nevada limited liability company and Sam
 7 Arlen is the sole member of the company.

 8                                 The Harold Arlen Trust
 9        35.     Plaintiff William Kolbert is the Trustee of the Harold Arlen Trust (the
10 “Harold Arlen Trust”), a trust created by Harold Arlen in his will.

11                                         Google
12        36.     Defendant Google LLC (“Google”) is a limited liability company
13 organized under the laws of the State of Delaware with a place of business at 1600

14 Amphitheatre Parkway, Mountain View, California.

15        37.     Google has owned and operated a digital music store under various
16 names since 2011, including “Google Music” at launch, and currently, “Google Play”,

17 all selling permanent downloads. Google Play currently has a catalog of over 40

18 million tracks for sale as permanent downloads in the U.S.

19        38.     Google specifically selected and contracted with Valleyarm and/or
20 Limitless to provide the Limitless digital music catalog to be sold in its Google Play

21 store on negotiated financial terms.

22        39.     Google received all of the recordings of the Subject Compositions
23 identified on Exhibit B from Limitless and/or Valleyarm. Google then reproduced,

24 distributed and sold these pirated recordings of the Subject Compositions in Google

25 Play, without any licenses, as permanent downloads among other types of digital

26 phonorecord deliveries identified herein.

27

28

                                               12
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 5:20-cv-00488 Document 1 Filed 01/22/20 Page 13 of 25




 1                                         Valleyarm
 2        40.     Upon information and belief, Defendant Valleyarm Digital Limited
 3 (“Valleyarm”) is a business entity organized under the laws of Australia with a place

 4 of business at Suite 1.09, 838 Collins Street, Docklands, VIC 3008, Australia.

 5        41.     Valleyarm has distributed, and continues to distibute, digital music to the
 6 Google Play store and has delivered thousands of recordings to Google Play for sale

 7 throughout the U.S.

 8        42.     Valleyarm specifically selected and contracted with Limitless to provide
 9 the Limitless digital music catalog to be sold in the Google Play store on negotiated

10 financial terms.

11        43.     At Limitless’ direction, Valleyarm unlawfully reproduced all of the
12 pirated recordings of the Subject Compositions identified on Exhibit B, distributed

13 them to Google, and unlawfully authorized Google to make digital phonorecord

14 deliveries in the Google Play store, as specifically set forth in Exhibit B.

15                                         Limitless
16        44.     Upon information and belief, Defendant Lenandes Ltd (“Lenandes”) is a
17 company organized under the laws of the United Kingdom with a registered office

18 address at 10 Philpot Lane, London, England, EC3M 8AA.

19        45.     Upon information and belief, Defendant Giacomo Verani (“Verani”) is
20 the sole director and shareholder of Lenandes and controls its operations.

21        46.     Upon information and belief, Defendant Limitless Int. Recordings is a
22 business entity whose country of origin and business address are unknown to

23 Plaintiffs and is controlled by Verani and/or is the trade name under which Verani

24 and/or Lenandes are operating. Lenandes, Verani, and Limitless Int. Recordings are

25 united in interest and shall be referred to, collectively, as “Limitless”.

26        47.     Upon information and belief, Limitless directly pirated pre-existing
27 recordings embodying the Subject Compositions identified on Exhibit B, distributed

28 them to Valleyarm and/or Google, unlawfully authorized Valleyarm’s distribution

                                               13
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 5:20-cv-00488 Document 1 Filed 01/22/20 Page 14 of 25




 1 and delivery of the pirated recordings to Google for sale in its Google Play store, and

 2 unlawfully authorized Valleyarm and Google’s making of digital phonorecord

 3 deliveries in Google’s Google Play store as specifically set forth in the annexed

 4 Exhibit B.

 5        48.     Upon information and belief, Limitless and/or Valleyarm are simply
 6 duplicating recordings of the Subject Compositions made by others without

 7 permission and authorizing Valleyarm and Google to sell reproductions of the pirated

 8 copies for profit in Google Play.

 9                            Jurisdiction, Venue and Joinder
10        49.     This Court has personal jurisdiction over Defendants. Google has its
11 principal place of business in this district in California and all Defendants have

12 purposefully availed or directed their infringing activities in California.

13        50.     Further, Plaintiffs’ copyright infringement claims arise out of (a) the
14 reproduction and distribution of pirated recordings of the Subject Compositions listed

15 in Exhibit B, occurring in California, directly by Defendants and/or at their purposeful

16 direction and availment, including the sale of pirated recordings of Subject

17 Compositions to California residents; or (b) transactions consummated within

18 California between Valleyarm and Google, concerning reproduction, distribution and

19 delivery of the pirated recordings of the Subject Compositions.

20        51.     Limitless intentionally directed its distributor, Valleyarm, to distribute
21 the pirated recordings to Google in California for sale in its Google Play store.

22        52.     Valleyarm and Limitless intentionally distributed and delivered the
23 pirated recordings of the Subject Compositions identified in Exhibit B to Google, and

24 unlawfully authorized Google to reproduce these pirated recordings of the Subject

25 Compositions in its Google Play store and to sell permanent downloads to California

26 consumers.

27        53.     Venue is proper in this District pursuant to 28 U.S.C §§ 1391(b), 1391(c)
28 and 1400(a) because Google has its principal place of business here. In addition,

                                               14
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 5:20-cv-00488 Document 1 Filed 01/22/20 Page 15 of 25




 1 Defendants are subject to personal jurisdiction in this Judicial District and have

 2 committed unlawful acts of infringement in this Judicial District.

 3        54.     Joinder of Limitless, Valleyarm and Google is proper under Fed. R. Civ.
 4 P. 20 because Defendants are jointly and severally liable as members of a distinct

 5 distribution chain for the acts of copyright infringement identified herein.

 6                                        Harold Arlen
 7        55.     Harold Arlen (1905–1986) was a master composer and a highly regarded
 8 contributor to the Great American Songbook. The son of a synagogue cantor, Arlen

 9 was born in Buffalo, New York and emerged as one of the greatest American

10 composers and songwriters, writing extraordinarily complex melodies and harmonies

11 that remained accessible to a broad popular audience.

12        56.     Early in his career, Arlen wrote songs for musicals, including the entire
13 scores for Broadway shows such as Cotton Club Parade, Life Begins at 8:40, Bloomer

14 Girl, St. Louis Woman, Jamaica, and Saratoga, among others.

15        57.     Arlen was also active in Hollywood and composed the music for some
16 of the greatest film musicals of all time, most notably all the music in the 1939 motion

17 picture classic “The Wizard of Oz,” including Ding, Dong! The Witch Is Dead, We're

18 Off To See The Wizard, and Over The Rainbow.

19        58.     Over The Rainbow, performed by Judy Garland in the film, won the
20 Academy Award for Best Original Song. The song is one of the most enduring

21 standards of the 20th century and was voted number one on the "Songs of the Century"

22 list compiled by the Recording Industry Association of America and the National

23 Endowment for the Arts. The American Film Institute also ranked Over The Rainbow

24 the greatest movie song of all time.

25        59.     Arlen successfully collaborated with the greatest Tin Pan Alley lyricists,
26 including “Yip” Harburg, Ira Gershwin, Johnny Mercer, Leo Robin and Ted Koehler.

27        60.     Arlen’s partnership with Harburg extended over many decades. With
28 Billy Rose, they wrote It's Only A Paper Moon in 1933. They followed up with a

                                               15
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 5:20-cv-00488 Document 1 Filed 01/22/20 Page 16 of 25




 1 successful revue, Life Begins at 8:40, which included lyric collaborations with his old

 2 friend, Ira Gershwin, including Fun to Be Fooled, You're A Builder Upper, and Let's

 3 Take A Walk Around The Block.

 4        61.     Arlen was inducted into the Songwriters Hall of Fame in 1971 and was
 5 honored with its highest accolade, the Johnny Mercer Award, in 1982. In 1996, Arlen

 6 was honored and memorialized by the U.S. Postal Service with his own stamp:

 7

 8

 9

10

11

12

13

14

15                      SA Music LLC and the Harold Arlen Trust
16        62.     Harold Arlen’s son, Sam Arlen, acquired the U.S. copyrights in the
17 Subject Compositions between 1989 and 2015, by termination notices that he, as sole

18 statutory heir under Section 304 of the Copyright Act of 1976, served and filed with

19 Copyright Office.

20        63.     In 2018, Sam Arlen assigned the U.S. copyrights in the Subject
21 Compositions, as set forth in the Composition Chart annexed as Exhibit A, along with

22 all accrued causes of action, to his company, SA Music, LLC. SA Music, LLC is the

23 legal and/or beneficial owner of the U.S. copyright in certain of the Subject

24 Compositions as identified in Exhibit A, along with all accrued causes of action.

25        64.      Plaintiff Harold Arlen Trust acquired the U.S. copyrights identified in
26 the Composition Chart annexed as Exhibit A by operation of will and through

27 termination notices served and filed by Harold Arlen during his lifetime with the U.S.

28 Copyright Office under Section 304 of the Copyright Act of 1976.

                                              16
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 5:20-cv-00488 Document 1 Filed 01/22/20 Page 17 of 25




 1        65.     Plaintiff Harold Arlen Trust is the legal owner of certain of the U.S.
 2 copyright in certain of the Subject Compositions as identified in Exhibit A, along with

 3 all accrued causes of action.

 4                                 The Subject Compositions
 5        66.     Plaintiffs are the owners of the musical compositions listed in the
 6 Composition Chart annexed as Exhibit A (collectively, the “Subject Compositions”)

 7 that are the subject of this action.

 8        67.     The copyrights for all the Subject Compositions have been registered and
 9 renewed with the U.S. Copyright Office, and each Subject Composition is the subject

10 of a valid U.S. copyright. The Composition Chart annexed as Exhibit A identifies the

11 copyright registration numbers for each of the Subject Compositions.

12        68.     Plaintiffs are the owner of a share in each of the Subject Compositions
13 in the percentages listed on Exhibit A.

14        69.     As discussed more fully below, the Defendants have infringed, and are
15 continuing to infringe, the copyright in each of the Subject Compositions by willfully

16 reproducing and distributing them without a license.

17                                        Background
18        70.     Before digital music distribution, recorded music was physically
19 distributed through brick-and-mortar stores that were confined by the limitations of

20 shelf space. Recording artists signed exclusive recording contracts with record labels

21 in order to have their records pressed and distributed in national record stores.

22        71.     It is hard to imagine that a person walking into Tower Records, off the
23 street, with arms full of CDs and vinyl records and claiming to be the record label for

24 Frank Sinatra, Louis Armstrong and Ella Fitzgerald, could succeed in having that

25 store sell their pirated copies directly next to the same albums released by legendary

26 record labels, Capitol, RCA and Columbia, and at a lower price.

27        72.     Yet, this exact practice occurs every day in the digital music business,
28 where there is unlimited digital shelf space (for example, there are more than 40

                                              17
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 5:20-cv-00488 Document 1 Filed 01/22/20 Page 18 of 25




 1 million recordings in the Google Play store) and a complete willingness by the digital

 2 music stores to seek popular and iconic recordings from any source, legitimate or not,

 3 provided they participate in sharing the proceeds.

 4        73.     The iconic status of the pirated recordings of the Subject Compositions
 5 at issue in this case cannot be overstated. Any list of the most popular singers and

 6 musicians of any period between 1930 and 1970 would be replete with the artists who

 7 have recorded Plaintiffs’ musical works, some of them multiple times.

 8        74.     All the recordings on the Infringement Chart (Exh. B) embodying the
 9 Subject Compositions are pirated copies, or “bootlegs.” Defendants’ digital

10 phonorecord deliveries of these pirated copies were all made without authorization

11 from the copyright owners of the sound recordings or those who originally “fixed”

12 them as required by Section 115 (discussed below), and the copyright owners of the

13 Subject Compositions.

14        75.     Defendants all generate illicit revenue for themselves when these and
15 other pirated copies are sold or distributed. Plaintiffs have not authorized any

16 reproduction or distribution of these pirate recordings of the Subject Compositions

17 (or any identified on Exhibit B) and it is an infringement for which all the Defendants

18 are jointly and severally liable.

19                                 The Pirated Recordings
20        76.     All of the recordings identified in Exhibit B are pirated. Defendants have
21 taken recordings of the Subject Compositions – in which they hold no rights – and

22 reproduced and distributed pirated copies of them to the public, for profit, without

23 authorization.

24        77.     Virtually all of the recordings at issue in this case were originally made
25 between 1930 and 1972.

26        78.     Since Limitless did not originally “fix” any of the relevant recordings,
27 the only way for it to acquire the rights to duplicate and distribute them would be to

28 purchase or license rights in these recordings.

                                               18
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 5:20-cv-00488 Document 1 Filed 01/22/20 Page 19 of 25




 1        79.     Upon information and belief, Limitless never acquired permission or the
 2 rights to reproduce or distribute any of these recordings from any person who lawfully

 3 fixed them or from the owner of the copyright in the sound recording. Limitless is

 4 simply duplicating previously released recordings and selling them as if they were the

 5 rightful owner. Valleyarm and Google are duplicating Limitless’s pirated sound

 6 recordings of the Subject Compositions and selling the pirated copies for profit.

 7                 Defendants Have Infringed the Subject Compositions
 8        80.     Section 115 of the Copyright Act expressly excludes Defendants’
 9 reproduction and distribution of pirated recordings of the Subject Compositions as a

10 covered activity eligible for a compulsory license under Section 115 and Defendants

11 have failed to obtain any licenses for the Subject Compositions that authorize such

12 activity.

13        81.     The Infringement Chart annexed as Exhibit B sets forth each pirated
14 recording of the Subject Compositions within the Limitless, Valleyarm, Google

15 distribution chain thus far identified by Plaintiffs that these Defendants have

16 reproduced, distributed, and/or made available for digital phonorecord deliveries in

17 Google’s Google Play store without authorization.

18        82.     The various types of unauthorized reproductions, distributions, and/or
19 digital phonorecord delivery configurations of each of the pirated recordings of the

20 Subject Compositions made and/or authorized by Defendants are discussed briefly

21 below.

22                                 Permanent Downloads
23        83.     Permanent download means a digital transmission of a sound recording
24 of a musical work in the form of a download, where such sound recording is accessible

25 for listening without restriction as to the amount of time or number of times it may be

26 accessed.

27

28

                                              19
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 5:20-cv-00488 Document 1 Filed 01/22/20 Page 20 of 25




 1        84.     Google has made available, reproduced, and distributed permanent
 2 downloads of the recordings of the Subject Compositions listed on Exhibit B to its

 3 customers.

 4        85.     Google was unlawfully authorized and directed to do so by Limitless
 5 and/or Valleyarm.

 6        86.     Reproducing or distributing permanent downloads of recordings of the
 7 Subject Compositions require licenses from the copyright owners of the Subject

 8 Compositions and all of the Defendants failed to obtain such licenses for each entry

 9 on the Infringement Chart at Exhibit B.

10        87.     The reproduction and distribution of permanent downloads of
11 recordings of the Subject Compositions by Google, and the authorization of this

12 activity by Limitless and Valleyarm, infringes Plaintiffs’ exclusive reproduction and

13 distribution rights under 17 U.S.C. § 106(1) and (3).

14                                       Server Copies
15        88.     Google has reproduced at least one copy of each recording of the Subject
16 Compositions identified on Exhibit B on its servers for sale of permanent downloads

17 in its Google Play store as server copies.

18        89.     Google was unlawfully authorized to engage in this activity by Limitless
19 and/or Valleyarm.

20        90.     Making server copies of any of the recordings embodying the Subject
21 Compositions identified on Exhibit B requires a license from the copyright owners of

22 the Subject Compositions.

23        91.      All Defendants failed to obtain such licenses for each of the recordings
24 embodying the Subject Compositions identified on Exhibit B.

25        92.     Google’s reproduction of server copies of pirated recordings of the
26 Subject Compositions for sale of permanent downloads in its Google Play store, and

27 authorization of this activity by Limitless and Valleyarm, as well the distribution of

28 the server copies of pirated recordings of Subject Composition to Google, by

                                                20
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 5:20-cv-00488 Document 1 Filed 01/22/20 Page 21 of 25




 1 Limitless and/or Valleyarm, infringes Plaintiffs’ exclusive reproduction and

 2 distribution rights under 17 U.S.C. § 106(1) and (3).

 3                                    Making Available
 4        93.     Defendants have made and continue to make available, or authorize
 5 making available, permanent downloads of the recordings of the Subject

 6 Compositions identified on Exhibit B to the public by delivering, uploading and/or

 7 offering them as permanent downloads in Google Play.

 8        94.     The Defendants’ making available recordings of the Subject
 9 Compositions identified on Exhibit B for permanent downloads, and authorization of

10 this activity, by Limitless and/or Valleyarm, requires a license from the copyright

11 owners of the Subject Compositions

12        95.     Defendants failed to obtain such licenses for each recording of the
13 Subject Compositions identified on Exhibit B and have thereby infringed Plaintiffs’

14 exclusive distribution rights under 17 U.S.C. § 106(3) as a “deemed distribution.”

15 A&M Records v. Napster, 239 F.3d 1004, 1014 (9th Cir. 2001); Perfect 10, Inc. v.

16 Amazon.com, Inc., 487 F.3d 701 718–19 (9th Cir. 2007).

17                                       Importation
18        96.     Importation of phonorecords of a musical composition acquired outside
19 the U.S. requires authorization of the owner of the copyright of the musical

20 composition under Section 602 of the Copyright Act. Importation without the

21 authority of the owner of the copyright in that composition is an infringement of the

22 exclusive distribution rights under 17 U.S.C. § 106(3).

23        97.     Defendants have engaged in the unauthorized importation of
24 phonorecords of the Subject Compositions, acquired outside the U.S., by digital

25 phonorecord deliveries, or other means.

26        98.      Limitless and Valleyarm are located outside the United States.
27 Valleyarm, at the direction of Limitless, and Google have engaged in the importation

28 of phonorecords of each recording embodying the Subject Compositions listed on

                                             21
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 5:20-cv-00488 Document 1 Filed 01/22/20 Page 22 of 25




 1 Exhibit B into the United States by digital phonorecord delivery, or other delivery of

 2 phonorecords.

 3        99.     None of the Defendants obtained importation authorization from the U.S.
 4 copyright owners of the Subject Compositions.

 5        100. Defendants’ respective importations of phonorecords embodying the
 6 Subject Compositions identified on Exhibit B infringe Plaintiffs’ exclusive

 7 importation rights under 17 U.S.C. § 602 and distribution rights under 17 U.S.C. §

 8 106(3).

 9                                       Willfulness
10        101. The infringing conduct of all of the Defendants is willful. Limitless
11 knows that it does not have authority to reproduce, distribute or for importation of the

12 recordings of the Subject Compositions listed on Exhibit B, or to authorize these

13 actions by Valleyarm and Google. Limitless has pirated thousands of recordings and

14 sold them in the United States through Google Play.

15        102. Similarly, Valleyarm did not perform any investigation or due diligence
16 to confirm that Limitless had authorization to reproduce, distribute, make, or

17 authorize the making of digital phonorecord deliveries, or the importation, of the

18 recordings of the Subject Compositions identified on Exhibit B.

19        103. In fact, Valleyarm has had knowledge of the infringing conduct of
20 Limitless and has nevertheless continued to make digital phonorecord deliveries and

21 other reproductions and distributions of the pirated recordings of the Subject

22 Compositions that Limitless provides without any licenses, and/or were recklessly

23 indifferent or willfully blind to their own infringing conduct.

24        104. Further, Google has had knowledge of its own infringing conduct and
25 that of Limitless and Valleyarm and has continued to work with them and make digital

26 phonorecord deliveries and other reproductions and distributions of the pirated

27 recordings of the Subject Compositions that Limitless and Valleyarm provide and/or

28 were recklessly indifferent or willfully blind to their own infringing conduct.

                                              22
                COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 5:20-cv-00488 Document 1 Filed 01/22/20 Page 23 of 25




 1        105. Finally, Google has willfully failed to employ adequate human
 2 resources, screening mechanisms, or use of digital fingerprinting technology to detect

 3 unlawfully duplicated recordings in their stores that it routinely uses for other

 4 services, for example, YouTube, or Google Play’s “scan and match” service.

 5        106. In addition to the recordings identified on Exhibit B, there are believed
 6 to be many other pirated recordings of the Subject Compositions that Defendants have

 7 reproduced and distributed without authorization that Plaintiffs have not yet identified

 8 or that are no longer available on Google Play.

 9        107. The infringement by Defendants of each Subject Composition on each
10 pirated recording identified in the Infringement Chart at Exhibit B began as of the

11 date of upload, receipt, delivery to and/or reproduction by Google of server copies of

12 the pirated recordings of the Subject Compositions designated for reproduction and

13 distribution by Limitless and/or Valleyarm in Google Play and continues to the

14 present. The infringements identified in Exhibit B all occurred within three years of

15 filing this Complaint.

16        108. By their conduct described above, Defendants have infringed and are
17 continuing to infringe Plaintiffs’ copyrights on a regular basis in violation of 17

18 U.S.C. §§ 101, 106, 115, 501, 602 et seq.

19        109. As a direct and proximate result of Defendants’ infringement, Plaintiffs
20 are entitled to elect either an award of actual damages, including Defendants’ profits,

21 or statutory damages under 17 U.S.C. § 504(c).

22        110. Defendants’ infringement is and has been willful, intentional, purposeful
23 and with willful disregard of the rights of Plaintiffs. Anything less than maximum

24 statutory damage awards would encourage infringement, amount to a slap on the

25 wrist, and reward Defendants for their willful infringement on a grand scale.

26        111. Plaintiffs are also entitled to their costs, including reasonable attorneys’
27 fees, pursuant to 17 U.S.C. § 505.

28

                                               23
              COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 5:20-cv-00488 Document 1 Filed 01/22/20 Page 24 of 25




 1        112. Pursuant to 17 U.S.C. § 502, Plaintiffs are entitled to a permanent
 2 injunction prohibiting Defendants from reproducing, distributing, importing and

 3 selling the pirated recordings of the Subject Compositions without license or

 4 authorization in violation of the Copyright Act.

 5
                        Claim for Copyright Infringement Against
 6                          Google, Valleyarm, and Limitless
 7        113. Plaintiffs repeat each and every allegation of the Complaint.
 8        114. Plaintiffs SA Music LLC and William Kolbert as Trustee of the Harold
 9 Harlen Trust claim that Defendants Google, Valleyarm, and Limitless have

10 unlawfully reproduced, distributed, and imported unauthorized recordings embodying

11 the Subject Compositions including, but not limited to, the recordings identified in

12 Exhibit B by the methods identified herein, and/or have unlawfully directed or

13 authorized this activity.

14        115. Defendants have thereby willfully infringed, and are continuing to
15 infringe, Plaintiffs’ copyrights in the Subject Compositions in violation of the

16 Copyright Act.

17                                    Prayer for Relief
18        WHEREFORE, Plaintiffs respectfully request that judgment be entered against
19 Defendants, jointly and severally, as follows:

20        1.     A declaration that Defendants have infringed Plaintiffs’ copyrights in the
21               Subject Compositions in violation of the Copyright Act;
22        2.     A declaration that each of Defendants’ infringements was willful;
23        3.     At Plaintiffs’ election, an award of Plaintiffs’ actual damages, including
24               Defendants’ profits, or a separate award of statutory damages in amounts
25               to be determined by the jury for all infringements involved in the action,
26               with respect to any one work, for which any one infringer is liable
27               individually, or for which any two or more infringers are liable jointly
28               and severally;
                                              24
               COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
         Case 5:20-cv-00488 Document 1 Filed 01/22/20 Page 25 of 25




 1        4.     A permanent injunction barring the Defendants from continued
 2               infringement of Plaintiffs’ copyrights in the Subject Compositions
 3               pursuant to 17 U.S.C. § 502; and
 4        5.     Reasonable attorneys’ fees and costs of this action, statutory pre-
 5               judgment interest, and such other relief as this Court may deem just and
 6               proper.
 7                            DEMAND FOR JURY TRIAL
 8        Pursuant to Fed. R. Civ. P. 38(b), Local Rule 38-1, and otherwise, Plaintiffs
 9 respectfully demand a trial by jury on all issues so triable.

10

11 Dated:        New York, New York
12
                 January 22, 2020

13                                   Respectfully submitted,
14
                              By:     /s/ Allen Hyman
15
                                     Allen Hyman (California State Bar No. 73371)
16                                   LAW OFFICES OF ALLEN HYMAN
                                     10737 Riverside Drive
17
                                     North Hollywood, CA 91602
18                                   Phone: (818) 763-6289
                                     E-mail: lawoffah@aol.com
19

20                                   Matthew F. Schwartz (Pro Hac Vice Pending)
                                     SCHWARTZ, PONTERIO & LEVENSON, PLLC
21
                                     134 West 29th Street, Suite 1006
22                                   New York, New York 10001
                                     Phone: (212) 714-1200
23
                                     E-mail: mschwartz@splaw.us
24
                                     Attorneys for Plaintiffs
25

26

27

28

                                              25
               COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
